Case 16-28071        Doc 149      Filed 10/29/18 Entered 10/29/18 15:27:10              Desc       Page
                                               1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-28071
         Theodore A Heotis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2016.

         2) The plan was confirmed on 07/06/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/02/2018.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 26.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,810.00.

         10) Amount of unsecured claims discharged without payment: $17,014.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-28071       Doc 149       Filed 10/29/18 Entered 10/29/18 15:27:10                   Desc       Page
                                               2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $57,500.00
        Less amount refunded to debtor                       $50,491.42

NET RECEIPTS:                                                                                   $7,008.58


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $367.49
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $367.49

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim          Claim        Principal      Int.
Name                                Class   Scheduled      Asserted       Allowed         Paid         Paid
CAPITAL ONE BANK USA            Unsecured         494.00        508.66         508.66        508.66        0.98
CITY OF AURORA                  Secured             0.00          0.00           0.00           0.00       0.00
CITY OF AURORA                  Secured             0.00          0.00           0.00           0.00       0.00
COMENITY BANK                   Unsecured         360.00        407.35         407.35        407.35        0.78
COMENITY BANK                   Unsecured         300.00        240.59         240.59        240.59        0.46
COMENITY BANK                   Unsecured         501.00        503.05         503.05        503.05        0.96
ILLINOIS DEPT OF HEALTHCARE     Priority       9,035.00            NA             NA            0.00       0.00
ILLINOIS DEPT OF REVENUE        Priority            0.00           NA             NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority            0.00           NA             NA            0.00       0.00
LVNV FUNDING                    Unsecured         412.00        585.76         585.76        585.76        1.12
NELSON LAW OFFICES PC           Unsecured      3,500.00       3,500.00       3,500.00      3,500.00        6.71
QUANTUM3 GROUP                  Unsecured         784.00        882.98         882.98        882.98        1.69
FIRST PREMIER BANK              Unsecured         669.00           NA             NA            0.00       0.00
KLEIN THORPE & JENKINS          Unsecured     16,000.00            NA             NA            0.00       0.00
MAGE & PRICE/SMILE STUDIO 87 FAMUnsecured         345.00           NA             NA            0.00       0.00
EDUCATION US DEPARTMENT OF ED Unsecured        9,000.00            NA             NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-28071        Doc 149       Filed 10/29/18 Entered 10/29/18 15:27:10                Desc      Page
                                                3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,628.39          $6,628.39             $12.70


Disbursements:

         Expenses of Administration                               $367.49
         Disbursements to Creditors                             $6,641.09

TOTAL DISBURSEMENTS :                                                                        $7,008.58


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
